Exhibit 10.1

 

June 13, 2008

 

Mr. John R. Hoadley

8 Judith Drive

North Reading, MA 01864

 

Dear John:

 

This letter confirms that your employment with Travel Centers of America LLC
(“TA”) is terminated effective June 13, 2008 (the “Termination Date”).

 

Your benefits and pay as of June 13, 2008 are as follows:

 

Remaining Pay:  On June 13, 2008, you will have received an electronic direct
deposit payment for your salary for the semi-monthly period ending June 15,
2008.  This salary payment was in the gross amount of $10,000 and was subject to
all usual and applicable taxes and deductions.  Additionally, this electronic
direct deposit included payment of all of your remaining and unused vacation
time as of June 13, 2008 (50 hours).  This vacation payment was in the gross
amount of $5,769.23 and was subject to all usual and applicable taxes and
deductions.

 

Benefits:  Following the Termination Date, you will no longer be an employee of
TA and you will not be eligible to participate in any of TA’s employee benefit
plans, except as allowed by COBRA or required by applicable law.  To continue
any medical insurance beyond the Termination Date, you must complete a
continuation of coverage (COBRA) form.  Information regarding COBRA will be
immediately mailed to you.

 

If you have any questions regarding any of these items, please call Bruce Sebera
at (440) 808-3045.

 

In addition, TA has agreed to accelerate the vesting period of your Unvested
Shares (as that term is defined in the Travel Centers of America LLC Restricted
Share Agreement, dated November 26, 2007 (the “2007 Restricted Share Agreement”)
on the following terms and conditions:

 

1.             Stock Grant/Purchase

 

TA will accelerate the vesting period of your Unvested Shares provided you
execute and deliver this Agreement and the attached Accelerated Vesting
Agreement and you pay all applicable income taxes in connection with the vesting
of the Unvested Shares.  These income taxes will be collected by TA as provided
in the attached Accelerated Vesting Agreement.  If you

 

--------------------------------------------------------------------------------


 

Mr. John R. Hoadley

June 13, 2008

Page 2

 

fail to pay all such applicable income taxes, TA plans to exercise its
respective rights to purchase, pursuant to the terms of the 2007 Restricted
Share Agreement, all of your Unvested Shares, in which case, you agree to
cooperate and assist in the execution of any documents, or to take other steps,
necessary to effectuate the purchase of your Unvested Shares.

 

2.             Full Payment

 

By signing this Agreement, you acknowledge and agree that you have received all
salary, accrued and unused vacation time, compensation and other such sums due
to you as of the Termination Date.

 

3.             Release

 

You, your heirs, executors, beneficiaries, legal representatives and assigns,
individually and in their beneficial capacity, hereby unconditionally and
irrevocably release, remise and forever discharge TA and its past, present and
future officers, directors, employees, representatives, shareholders, attorneys,
agents, successors and affiliates and any other entity to which TA is the
advisor, manager or shared services provider (and past, present and future
officers, directors, employees, representatives, shareholders, attorneys, agents
and successors of said affiliates and other entities to which TA is the advisor,
manager or shared services provider), hereinafter referred to as the
“Releasees,” or any of them, of and from any and all suits, claims, demands,
interest, costs (including attorney’s fees and costs actually incurred),
expenses, actions and causes of action, rights, liabilities, obligations,
promises, agreements, controversies, losses and debts, of any nature whatsoever,
which you, your heirs, executors, beneficiaries, legal representatives and
assigns, individually and/or in their beneficial capacity, now have, own or
hold, or at any time heretofore ever had, owned or held, or could have owned or
held, whether known or unknown, suspected or unsuspected, from the beginning of
the world to the date of execution of this Agreement, including, without
limitation, any claims arising in law or equity, in a court, administrative,
arbitration or other tribunal of any state or country, arising out of or in
connection with your employment by TA, any claims based on statute, regulation,
ordinance, contract or tort; any claims relating to wages, compensation, or
benefits; any claims arising under Title VII of the Civil Rights Act of 1964, as
amended, the Equal Pay Act, as amended, the Fair Labor Standards Act, as
amended, the Employment Retirement Income Security Act, as amended, the
Americans with Disabilities Act of 1990, as amended, the Civil Rights Act of
1991, as amended, the Family and Medical Leave Act, as amended, the
Rehabilitation Act, as amended; any claims under the Massachusetts Fair
Employment Practices Act, the Massachusetts Equal Rights Act, and the
Massachusetts Workers’ Compensation Act; and any other statutory, common law or
other claims of any nature whatsoever against any of the Releasees.

 

4.             Confidential Information

 

You agree that you will immediately return to TA all property of TA, including
but not limited to all documents, records, materials, software, equipment,
building keys or entry cards and other physical property that have come into
your possession or been produced by you in connection with your employment at
TA.  In addition, you shall not at any time reveal to any person or entity any
confidential information of TA, including, but not limited to, trade secrets or
confidential information respecting inventions, products, pricing, designs,
methods, know-how, techniques, systems, processes, software programs, financial
information, works of authorship, customer lists, projects, plans and proposals,
except to employees of TA who need to know such confidential information for the
purposes of their employment, or as otherwise authorized by TA in writing, and
you shall keep secret all matters entrusted to you, nor shall you use any
confidential information in any manner which may injure or cause loss or may be
calculated to injure or cause loss to TA, whether directly or indirectly.

 

2

--------------------------------------------------------------------------------


 

Mr. John R. Hoadley

June 13, 2008

Page 3

 

5.             Confidentiality of Agreement and Non-Disparagement

 

Except as required by law, you and TA agree to keep confidential and not to
disclose the terms of this Agreement and/or the terms of the benefits provided
you under it to anyone other than spouse(s), attorney(s) and accountant(s),
provided they likewise agree not to disclose said information to anyone.  You
further agree not to make harmful or disparaging remarks, written or oral,
concerning TA or any of its directors, trustees, officers, partners, employees
or agents.  Likewise, the officers and directors of TA agree not to make any
harmful or disparaging remarks, written or oral, concerning you or your
employment with TA.

 

6.             Non-Solicitation

 

You agree that for five (5) years following the Termination Date, you shall not,
directly or indirectly, without the written consent of TA, employ, recruit,
solicit, entice, influence or persuade any other employee of TA or any employee
of an affiliate of TA, to leave the employment of TA or such affiliate for any
reason.

 

7.             Breach of Paragraphs 4, 5 or 6

 

The parties agree that any breach of paragraphs 4, 5 or 6 of this Agreement will
cause irreparable damage to the non-breaching party and that in the event of
such breach the non-breaching party shall have, in addition to any and all
remedies at law, the right to an injunction, specific performance or other
equitable relief to prevent the violation of any obligations hereunder.

 

8.             Non-Waiver

 

Any waiver by a party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach of such provision
or any other provision hereof.

 

9.             Non-Admission

 

The parties agree and acknowledge that the considerations exchanged herein do
not constitute and shall not be construed as constituting an admission of any
sort on the part of either party.

 

10.          Non-Use in Subsequent Proceeding

 

The parties agree that this Agreement may not be used as evidence in any
subsequent proceeding of any kind except one in which either of the parties
alleges a breach of the terms of this Agreement or one in which either of the
parties elects to use this Agreement as a defense to any claim.

 

11.           Entire Agreement

 

This Agreement constitutes the entire agreement between you and TA concerning
the terms and conditions of your separation from employment with TA and
supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, between you and TA, with
the exception of the 2007 Restricted Share Agreement referenced above and the
attached Accelerated Vesting Agreement.  You agree that TA has not made any
warranties, representations or promises to you regarding the meaning or
implication of any provision of this Agreement other than as stated herein.

 

3

--------------------------------------------------------------------------------


 

Mr. John R. Hoadley

June 13, 2008

Page 4

 

12.          No Oral Modification

 

Any amendments to this Agreement shall be in writing and signed by you and an
authorized representative of TA.

 

13.          Severability

 

In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision.

 

14.          Governing Law, Jurisdiction, and Successors and Assigns

 

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, and shall be binding upon and inure to the
benefit of you and your heirs, successors and beneficiaries and TA and its
agents, representatives, successors and assigns.  Further, the parties
irrevocably agree that any legal action or proceeding arising under or relating
to this Agreement shall be brought in any state or federal court in
Massachusetts.

 

15.          Voluntary Act

 

By signing this Agreement, you acknowledge and agree that you are doing so
knowingly and voluntarily in order to receive the payments and benefits provided
for herein.

 

If you determine to accept this Agreement, understand it and consent to it,
please sign this Agreement in the space provided below and return it to my
attention.  The enclosed copy is for your records.

 

I wish you the best of luck with your future endeavors.

 

 

 

Sincerely,

 

 

 

/s/ Thomas M. O’Brien

 

Thomas M. O’Brien

 

President and Chief Executive Officer

 

 

 

AGREED TO AND ACCEPTED:

 

 

/s/ John R. Hoadley

 

June 13, 2008

John R. Hoadley

 

 

4

--------------------------------------------------------------------------------